For the record, the restriction requirement mailed on April 21, 2021 mistakenly included device claims 17-19 with the Group II method claims instead of with the Group I device claims.  The Office Action mailed on August 24, 2021 perpetuated this mistake by including device claims 17-19 with the non-elected Group II method claims withdrawn from further consideration.  This Office Action treats device claims 17-19 as directed to the elected Group I invention.  Non-elected Group II method claims 13-16 and 20 remain withdrawn from further consideration.

Claims 5 and 18, which are identical, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claims 5 and 18, which depend on independent claim 1, are unclear in reciting a third plane because claim 1 does not recite a second plane.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8, which depends on amended independent claim 1, is inconsistent with amended claim 1.  Specifically, amended independent claim 1 recites, “the first face of the gate further comprises a first plane which extends from the first curved face to the semiconductor layer,” but dependent claim 8 inconsistently recites, “the second curved face [of the gate trench] extends from a surface of the dielectric layer opposite the semiconductor layer to the semiconductor layer.”
s 1, 3-7, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited United States Patent 6,703,678 (Hirokawa).
As to independent claim 1, Hirokawa discloses semiconductor device (see the entire patent, including the Fig. 2 disclosure) comprising:  a substrate 10; a semiconductor layer 1 formed at a side of the substrate; and a source 4 and a drain 3 formed at a side of the semiconductor layer opposite the substrate, and a gate 7 between the source and the drain, wherein at least a part of a first face of the gate close to a side of the drain and close to the semiconductor layer has a first curved face, and wherein the first face of the gate further comprises a first (vertical) plane which extends from the first curved face to the semiconductor layer.
As to dependent claim 3, a ratio of a length of Hirokawa’s first plane to a total length of the first face of the gate 7 is X, and wherein 0 < X < 0.95.
As to dependent claim 4, a ratio of a length of a projection of the total length of the first face of Hirokawa’s gate in a plane of the semiconductor layer 1 to a vertical distance from the first face of the gate 7 to a plane of the bottom of the gate is Y, and wherein 0.3 < Y <7.
As to dependent claim 5 (at least insofar as understood), the first curved face of Hirokawa’s gate 7 comprises a “third” (horizontal) plane at a side away from the semiconductor layer.
As to dependent claim 6, Hirokawa’s semiconductor device further comprises a dielectric layer 5 formed at a side of the semiconductor layer 1 away from the substrate 10 between the source and the drain, and wherein the gate 7 is formed at a side of the dielectric layer away from the semiconductor layer; wherein a gate trench corresponding 
As to dependent claim 7, the second face of Hirokawa’s gate trench further comprises a second (vertical) plane at a side close to the semiconductor layer 1.
As to dependent claim 10, at least a part of a third face of Hirokawa’s gate 7 at a side close to the source 4 and close to the semiconductor layer 1 has the first curved face, and/or wherein at least a part of a fourth face of the gate trench in contact with an end of the gate 7 close to the source 4 has the second curved face.
As to dependent claim 17, a ratio of a length of a projection of the total length of the first face of Hirokawa’s gate in a plane of the semiconductor layer 1 to a vertical distance from the first face of the gate 7 to a plane of the bottom of the gate is Y, and wherein 0.3 < Y <7.
As to dependent claim 18 (at least insofar as understood), the first curved face of Hirokawa’s gate 7 comprises a “third” (horizontal) plane at a side away from the semiconductor layer.

Claims 9, 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


/MARK V PRENTY/Primary Examiner, Art Unit 2814